Citation Nr: 0433861	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-04 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 2002) 
for additional left eye disability caused by surgery for left 
eye glaucoma on August 25, 1999, at a Department of Veterans 
Affairs (VA) Medical Center (MC).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant had active duty from March 1960 to October 
1978.  

This appeal came before the Board of Veterans' Appeals 
(Board) from a rating decision by the St. Petersburg, 
Florida, Regional Office (RO).

At the personal hearing held in July 2004, the veteran 
referred to his right eye.  The Board construes his 
statements as a claim for an increased rating for his left 
eye disability based on consideration of 38 C.F.R. § 3.383 
(2004).  This claim is referred to the RO for appropriate 
development.    

The appellant's statements also may liberally be construed as 
a timely notice of disagreement with respect to entitlement 
to benefits under 38 U.S.C.A. § 1151 for non-proliferative 
diabetic retinopathy and cataract, right eye, due to VAMC 
treatment.  An unprocessed notice of disagreement should be 
remanded, not referred, to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  The veteran sustained additional disability as a result 
of the August 1999 left eye surgery performed by VA.

2.  The surgery was performed to alleviate a service-
connected disability.


CONCLUSION OF LAW

Additional left eye disability due to August 1999 surgery is 
considered service-connected, and part of the original 
condition.  38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

Because this decision effects a grant of the benefit sought 
on appeal, appellate review of this claim may be conducted 
without prejudice to the appellant, Bernard v. Brown, 4 Vet. 
App. 384 (1993), and it is unnecessary to analyze the impact 
of recent changes to the regulations defining VA's duty to 
assist or remand the case for RO's review of the additional 
evidence.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

Factual Background

A June 1977 Medical Board report reflects that at the age of 
10, the veteran sustained a BB shot to the left eye.  He 
reported that at some time during adolescence he underwent 
left eye cataract removal.  In November 1967, he underwent a 
surgical procedure, which included cataract removal.  
Postoperative complications led to glaucoma.  Thereafter, 
efforts to control intraocular pressure with medication were 
unsuccessful and his left eye vision decreased.  

In April 1977, an uncomplicated cyclodialysis was performed.  

A December 1978 rating action granted service connection for 
aphakic posttraumatic glaucoma, left eye.

Post service medical records relate that in May 1980, 
trabeculectomy of the left eye with revision for leaking bleb 
was preformed.  

Laser trabeculoplasty of the left eye was performed in 
February 1983.  

On August 25, 1999, the veteran underwent Baerveldt tube 
implant with scleral surgery.  Postoperative records relate 
that his recuperation course was uncomplicated.  However, 
vision in the left eye continued to decrease.  In October 
1999, the veteran reported a central scotoma.  The diagnoses 
included central scotoma secondary to nerve damage or related 
to the presence of subretinal neovascular membrane (SRNVM), 
or an old choroidal rupture.  VA outpatient records dated in 
December 1999 show that an intravenous fluorescein angiogram 
was performed but was of poor quality.  This failed to 
demonstrate evidence of SRNVM.  

A VA examination was conducted in April 2000.  On 
examination, it was noted that there were changes in the left 
eye macula, as well as a small area of hemorrhage.  This was 
considered an early subretinal neovascular membrane.  In 
reporting the diagnosis, the examiner noted a history of 
glaucoma in the left eye, which had been poorly controlled 
prior to Baerveldt placement in August 1999.  It was noted 
that his visual acuity had decreased over the previous year 
and was reduced to hand motion.  The examiner opined that the 
loss of vision could be due to macula changes.  

In light of the veteran's medical history, a VA examination 
was conducted in February 2002.  The examiner reported the 
veteran's medical history.  The examiner commented that the 
veteran's visual acuity at the time of surgery in August 1999 
was 20/20 in the right eye and count fingers in the left eye.  
The intraocular pressure was 31 in the left eye.  The 
physician then described the veteran's postoperative course.  
On postoperative day one, the visual acuity was hand motion 
in the left eye with an intraocular pressure of 50, which the 
examiner attributed to a pressure spikes from the surgical 
Healon.  On postoperative day two, the visual acuity was hand 
motion in the left eye with an intraocular pressure of 26.  
On postoperative day four, the visual acuity was reduced to 
bare count fingers in the left eye with an intraocular 
pressure of 30.  On postoperative day eight, the visual 
acuity was reduced to count fingers at 10 inches in the left 
eye with an intraocular pressure of 21.  On postoperative day 
twenty, the visual acuity was count fingers in the left eye 
with an intraocular pressure of 32.  A month subsequent to 
surgery the visual acuity was count fingers and the 
intraocular pressure was 40.  

The examiner commented that the postoperative course appeared 
to be routine and uncomplicated but in October 1999, the 
veteran complained of a central scotoma.  The visual acuity 
in the left eye was finger count with an intraocular pressure 
of 18.  A dilated fundus examination questioned whether there 
was evidence of an old choroidal rupture and/or SRNVM in the 
left eye.  The physician noted further, that the veteran was 
seen in December 1999 at the glaucoma clinic at which time it 
was noted that a recent fluorescein angiogram (that was 
considered a poor study) failed to demonstrate evidence of 
choroidal neovascular membrane.  The working diagnosis 
appeared to be old choroidal rupture of the left eye.  The 
physician commented that subsequent ocular examinations had 
not referred to the atrophic appearance of the macula, but no 
diagnostic studies had been performed.  

On examination, the visual acuity in the left eye was light 
perception only.  In reporting the diagnostic assessment, the 
examiner stated:

The patient has a longstanding history of 
ocular trauma to the left eye with onset 
of glaucoma following attempts at 
cataract extraction while in his early 
20's.  His glaucoma progressed despite 
maximum medical therapy as well as 
several surgical attempts to control the 
pressure.  When he was seen in 1999 with 
persistent elevated intraocular pressure 
despite [maximally] tolerated medical 
therapy, attempts were made to control 
the pressure by implantation of a 
Baerveldt tube at that time.  The surgery 
appears to have gone smoothly without any 
suggestion of complication.  The patient 
appeared to have a rather routine postop 
course until approximately four to seven 
days after surgery at which time he 
complained of onset of a central scotoma 
which subsequently progressed.  This 
appears to be related to macular 
degeneration with what was likely a 
choroidal neovascular membrane in the 
left eye.  It is quite possible that it 
could all be related to age-related 
macular degeneration.  At this time, it 
is unclear what precisely is responsible 
for his decreased central vision in his 
left eye, although macular degeneration 
appears to be the most likely.  I was 
unable to appreciate any evidence of a 
choroidal rupture in the left eye.  As 
previously mentioned, glaucoma has taken 
the largest toll on the vision in the 
patient's left eye, and it is quite 
possible that his pressure spikes 
following surgery may have snuffed out a 
larger portion of his remaining vision as 
well.  This must be considered to be a 
risk which is involved with this type of 
surgery.  No change in the patient's 
therapy is recommended at this time.  I 
recommend that he continue his current 
ocular medicines to help control the 
pressure and prevent onset of eye pain in 
the future.  Additionally, the patient 
has longstanding diabetes with 
nonproliferative diabetic retinopathy in 
posterior pole of both eyes.  The 
importance of blood glucose control, 
diet, and exercise was emphasized.  
Additionally, the importance of routine 
ocular examination was emphasized for 
this essentially monocular patient.  He 
was encouraged to wear eye glasses at all 
times to help protect his remaining 
[sighted] eye.  He was encouraged to 
return to the clinic in three months to 
check intraocular pressure and repeat his 
dilated fundus examination at that time.  

The remaining VA treatment records show that he has continued 
receiving medical care for his visual impairment.  

A personal hearing was held before the undersigned Veterans 
Law Judge in July 2004.  The veteran reported his medical 
history and current symptoms.  He also noted that he was 
unable to obtain a copy of an angiogram that was performed 
subsequent to his August 1999 surgery.  He indicated that 
this angiogram would show that there was evidence of 
hemorrhaging immediately following surgery.  Further, he also 
reported that he is now essentially blind in the left eye.  

Criteria and analysis

Since the veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for a eye disability in 
2001, the version of 38 U.S.C.A. § 1151 enacted by § 422(a) 
of Pub. L. No. 104-204, which became effective October 1, 
1997, would apply to his claim.  See VAOPGCPREC 40-97.

However, in this case the surgery in question was occasioned 
by a long-standing service-connected disability, aphakic 
glaucoma.  Disability resulting from treatment for a service-
connected disability is itself service-connected.  Accident, 
fault, negligence and consent considerations are not 
pertinent.

The veteran's statements and testimony are to the effect that 
he is blind in the left eye since undergoing left eye surgery 
at VAMC in August 1999.  The medical evidence shows that his 
left eye visual impairment has increased since the surgery.  
The examiner who conducted the February 2002 VA eye 
examination indicated that it was possible that the pressure 
spikes following surgery could have "snuffed out" the 
remaining sight in the left eye.  The Board finds that this 
evidence is sufficient to causally link the veteran's 
additional visual impairment in the left eye to the surgery 
conducted in August 1999.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  Therefore, the Board finds that the post-
surgical status of the left eye is service-connected..  


ORDER

Service connection is granted for additional left eye 
disability caused by left eye surgery in August 1999.




REMAND

A February 2004 rating action denied entitlement to benefits 
under 38 U.S.C.A. § 1151 for non-proliferative diabetic 
retinopathy and cataract, right eye due to VAMC treatment.  
As previously noted, the appellant provided statements 
regarding his right eye disorder at the July 2004 personal 
hearing.  These statements may be construed as a notice of 
disagreement with respect to the February 2004 rating action.  
An unprocessed notice of disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

The RO should issue a statement of the 
case with respect to entitlement to 
benefits under 38 U.S.C.A. § 1151 for the 
right eye disability due to VAMC 
treatment.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect an appeal to the 
Board.

After RO processing, if the benefit sought on appeal is not 
granted, and if a timely substantive appeal has been 
received, the case should be returned to the Board, following 
completion of the usual appellate procedures.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



